 1   Sarah G. Hartman (Cal. Bar No. 281751)
     shartman@brownrudnick.com
 2   Alfred R. Fabricant (pro hac vice)
     afabricant@brownrudnick.com
 3   Peter Lambrianakos (pro hac vice)
     plambrianakos@brownrudnick.com
     Vincent J. Rubino, III (pro hac vice)
 4   vrubino@brownrudnick.com
     Brown Rudnick LLP
 5   7 Times Square
     New York, NY 10036
 6   Telephone:    (212) 209-4800
     Facsimile:    (212) 209-4801
 7
     Arjun Sivakumar (Cal. Bar No. 297787)
 8   asivakumar@brownrudnick.com
     Brown Rudnick LLP
 9   2211 Michelson Drive, Seventh Floor
     Irvine, California 92612
10   Telephone: (949) 752-7100
     Facsimile: (949) 252-1514
11

12   Attorneys for Defendant
     AGIS SOFTWARE DEVELOPMENT LLC
13
                               UNITED STATES DISTRICT COURT
14                            NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
15
                                                   Case No. 18-cv-06185-HSG
16
     ZTE (USA) INC.,                               JOINT MOTION AND[ORDER
17
                                                   REQUESTING PERMISSION TO PRESENT
                                Plaintiff,         VISUAL AIDS DURING THE JUNE 6, 2019
18
                                                   HEARING AND TO USE ELECTRONIC
           v.                                      EQUIPMENT IN THE COURTROOM IN
19
                                                   CONNECTION WITH SUCH
     AGIS SOFTWARE DEVELOPMENT LLC, et             PRESENTATION
20
     al.
21
                                Defendants.
22

23

24

25

26
                                               1
27   JOINT MOTION AND ORDER REQUESTING PERMISSION TO PRESENT VISUAL AIDS DURING THE JUNE
                        6, 2019 HEARING AND TO USE ELECTRONIC EQUIPMENT IN THE COURTROOM
                                                                    CASE NO. 18-cv-06185-HSG
 1                    JOINT MOTION AND ORDER REQUESTING
 2           PERMISSION TO PRESENT VISUAL AIDS DURING THE JUNE 6, 2019
           HEARING AND TO USE ELECTRONIC EQUIPMENT IN THE COURTROOM
 3

 4          Pursuant to Civil Local Rule 7-11, Defendant AGIS Software Development LLC (“AGIS
 5   Software”) and Plaintiff ZTE (USA) Inc. (“ZTE”) (collectively, “the Parties”), hereby jointly move
 6   the Court for an Order permitting the use of visual aids, such as PowerPoint, during the June 6, 2019
 7   hearing on AGIS Software’s Motion to Dismiss ZTE’s Second Amended Complaint for lack of
 8   personal jurisdiction (Dkt. 41) and AGIS Software’s Motion for Sanctions (Dkt. 48) (collectively,
 9   the “Motions”), and to use electronic equipment in the courtroom in connection with such
10   presentation, and hereby stipulate and agree as follows:
11          WHEREAS, AGIS Software’s Motion to Dismiss ZTE’s Second Amended Complaint for
12   lack of personal jurisdiction (Dkt. 41) and AGIS Software’s Motion for Sanctions (Dkt. 48) are both
13   scheduled to be heard before this Court on June 6, 2019 at 2:00 p.m. PT, in Courtroom 2, 4th Floor,
14   of the Ronald V. Dellums Federal Building and United States Courthouse, 1301 Clay Street,
15   Oakland, California (Dkts. 41, 48, 49, 65);
16          WHEREAS, the Parties agree that the use of visual aids, such as PowerPoint, during the
17   June 6, 2019 hearing on the Motions will assist in a clear and effective presentation of the
18   arguments;
19          WHEREAS, the Parties jointly seek to use certain electronic equipment and devices in the
20   courtroom, together with the courtroom technology, in connection with the presentation of visual
21   aids at the June 6, 2019 hearing;
22          NOW THEREFORE, IT IS HEREBY REQUESTED, by and between Plaintiff and
23   Defendant, through their respective undersigned counsel, that:
24         1.       Counsel for the Parties may present visual aids, such as PowerPoint, during the June
25   6, 2019 hearing on the Motions;
26         2.       Counsel for the Parties may bring the following electronic equipment and devices into
27   the courtroom on June 6, 2019 for use during the hearing on the Motions;
28                                                     2
     JOINT MOTION AND ORDER REQUESTING PERMISSION TO PRESENT VISUAL AIDS DURING THE JUNE
                        6, 2019 HEARING AND TO USE ELECTRONIC EQUIPMENT IN THE COURTROOM
                                                                    CASE NO. 18-cv-06185-HSG
 1                 laptop computers;

 2                 various cables, cords, adaptors and power strips;

 3                 Powerpoint remote / clicker / laser pointer

 4         3.       Counsel for the Parties may use the courtroom technology during the June 6, 2019

 5   hearing on the Motions.

 6
     Date: May 30, 2019                         By:/s/ Sarah G. Hartman
 7                                              Alfred R. Fabricant
 8                                              NY Bar No. 2219392
                                                Email: afabricant@brownrudnick.com
 9                                              Peter Lambrianakos
                                                NY Bar No. 2894392
10                                              Email: plambrianakos@brownrudnick.com
                                                Vincent J. Rubino, III
11
                                                NY Bar No. 4557435
12                                              Email: vrubino@brownrudnick.com
                                                Sarah G. Hartman
13                                              CA Bar No. 281751
                                                Email: shartman@brownrudnick.com
14                                              BROWN RUDNICK LLP
                                                7 Times Square
15
                                                New York, NY 10036
16                                              Telephone: 212-209-4800
                                                Facsimile: 212-209-4801
17
                                                Arjun Sivakumar
18                                              CA Bar No. 297787
                                                BROWN RUDNICK LLP
19
                                                2211 Michelson Drive, Seventh Floor
20                                              Irvine, CA 92612

21                                              Attorneys for Defendant
                                                AGIS Software Development LLC
22

23

24

25

26

27

28                                                    3
     JOINT MOTION AND ORDER REQUESTING PERMISSION TO PRESENT VISUAL AIDS DURING THE JUNE
                        6, 2019 HEARING AND TO USE ELECTRONIC EQUIPMENT IN THE COURTROOM
                                                                    CASE NO. 18-cv-06185-HSG
 1
     Dated: May 30, 2019                         FINNEGAN, HENDERSON, FARABOW,
 2                                                GARRETT & DUNNER, LLP
 3
                                                 By:/s/Bradford Schulz
 4                                                  Lionel M. Lavenue
                                                    Bradford Schulz
 5                                                  Michael Su
                                                    Attorneys for Plaintiff
 6                                                  ZTE (USA) Inc.
 7

 8
                                              ATTESTATION
 9

10          Counsel for Defendant hereby attests by her signature below that concurrence in the filing of

11   this document was obtained from counsel for Plaintiff.

12

13   Dated: May 30, 2019                         BROWN RUDNICK, LLP
14

15
                                                 By:/s/Sarah G. Hartman
16                                                  Sarah G. Hartman
                                                    Attorneys for Defendant
17                                                  AGIS Software Development LLC
18

19

20
                                                                         ISTRIC
21                                                                  TES D      TC
     IT IS SO ORDERED,                                            TA
                                                                                            O
                                                              S




22
                                                                                             U
                                                          ED




                                                                                              RT
                                                      UNIT




                                                                              D
23
                                                                         DENIE
                                                                                                   R NIA




24   DATED: May 31, 2019                                  ________________________________
                                                          The Honorable Haywood S. Gilliam         r.
                                                                                                      Jr.
25                                                                                        illiam J
                                                         NO




                                                          U.S. District Court  ooJudge
                                                                                  d S . G
                                                                    g e H ay w
                                                                                                  FO




                                                                JudDistrict
                                                          Northern             of California
26
                                                         RT




                                                                                               LI




                                                               ER
                                                           H




                                                                                             A




27
                                                                    N                         C
                                                                                      F
                                                                        D IS T IC T O
28                                                   4                        R
     JOINT MOTION AND ORDER REQUESTING PERMISSION TO PRESENT VISUAL AIDS DURING THE JUNE
                        6, 2019 HEARING AND TO USE ELECTRONIC EQUIPMENT IN THE COURTROOM
                                                                    CASE NO. 18-cv-06185-HSG
